Citation Nr: 0615744	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  94-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. J., M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review.  In January 
2006, while the case was at the Appeals Management Center 
(AMC), the veteran sent an October 2005 report from his 
private psychiatrist to the AMC.  The statement was not 
associated with the veteran's claims folder and was not 
addressed by the AMC in a November 2005 Supplemental 
Statement of the Case (SSOC).  After the case was returned to 
the Board, the AMC forwarded the psychiatric report to the 
Board.

An SSOC will be furnished to the veteran and his 
representative if additional pertinent evidence is received 
that has not been considered in the Statement of the Case or 
a prior SSOC.  See 38 C.F.R. § 19.31(b) (2005).  The 
additional evidence is pertinent to the veteran's claim.

When evidence is receive prior to the transfer of a case to 
the Board an SSOC must be furnished to the veteran and his 
representative as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (2005).  In this case, 
the evidence is not duplicative of evidence already 
associated with the claims file, and it is relevant to the 
issue on appeal because it pertains to the severity of the 
veteran's psychiatric symptoms.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case must be returned to the 
RO for consideration of the additional evidence and the 
issuance of an SSOC.

Accordingly, this appeal is REMANDED to the RO via the AMC, 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

1.  After securing the necessary release, 
obtain records of treatment of the 
veteran by Dr. Cabrera.

2.  After the development requested above 
is completed, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

The supplemental statement of the case 
should set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including evidence submitted since the 
issuance of the November 2005 SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

